Case 2:19-cv-04095-JLS-DFM Document 52-1 Filed 07/08/19 Page 1 of 5 Page ID #:529



   1   SCOTT A. KRONLAND (SBN 171693)
       P. CASEY PITTS (SBN 262463)
   2
       MEGAN WACHSPRESS (SBN 310558)
   3   Altshuler Berzon LLP
   4   177 Post Street, Suite 300
       San Francisco, CA 94108
   5   Telephone: 415-421-7151
   6   Facsimile: 415-362-8064
             skronland@altber.com
   7         cpitts@altber.com
   8         mwachspress@altber.com

   9   Attorneys for Defendant
       California Faculty Association
 10
 11                           UNITED STATES DISTRICT COURT

 12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

 13
 14                                          Case No. 2:19-cv-04095-JLS-DFM
       William D. Brice,
 15                                          MEMORANDUM OF POINTS AND
                            Plaintiff,       AUTHORITIES IN SUPPORT OF
 16                                          MOTION TO DISMISS AND FOR
 17                 v.                       JUDGMENT ON THE PLEADINGS

 18    California Faculty Association,       F.R.C.P. 12(c) and (h)(3)
 19
                            Defendant.       Hearing Date: September 13, 2019
 20                                          Hearing Time: 10:30 a.m.
 21                                          Location: Courtroom 10A

 22                                          Judge: The Hon. Josephine L. Staton
 23
 24
 25
 26
 27
 28

                  MPA ISO MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS,
                                    Case No. 2:19-cv-04095-JLS-DFM
Case 2:19-cv-04095-JLS-DFM Document 52-1 Filed 07/08/19 Page 2 of 5 Page ID #:530




   1      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
          MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
   2
   3                                        Background
   4         Plaintiff William Brice is an employee of California State University who is
   5   represented for purposes of collective bargaining by defendant California Faculty
   6   Association (the “Union”). Complaint (Doc. 1) ¶1. Prior to Janus v. AFSCME
   7   Council 31, 138 S.Ct. 2448 (June 27, 2018), plaintiff was a non-member of the
   8   Union who was required to pay fair-share fees for collective bargaining
   9   representation in accordance with California Government Code §3583.5. Complaint
 10    ¶¶21-23. Plaintiff’s employer deducted fair-share fees from his pay until July 1,
 11    2018, and plaintiff subsequently received a refund check for the fair-share fees
 12    deducted from June 27-June 30, 2018. Complaint ¶¶22, 25; see also Declaration of
 13    Paul Harris ¶¶6-11.
 14          Plaintiff filed this suit against the Union in the Eastern District on November
 15    30, 2018, about five months after Janus. The case was later transferred to the
 16    Central District. Plaintiff asserts a single cause of action under 42 U.S.C. §1983 and
 17    seeks two forms of relief. First, plaintiff seeks a declaratory judgment that the
 18    California statutes authorizing fair-share fees are unconstitutional. Complaint, p. 7.
 19    Second, plaintiff seeks – on behalf of a putative class of all non-members – damages
 20    from the Union for collecting fair-share fees prior to Janus. Complaint, pp. 7-8.
 21                                          Argument
 22          A.     Plaintiff’s claim for declaratory relief should be dismissed for lack of a
 23    justiciable controversy for the same reasons this Court articulated in Babb v.
 24    California Teachers Association, 2019 WL 2022222 at *4-5 (C.D. Cal. May 8,
 25    2019); Yohn v. California Teachers Association, 2018 WL 5264076 at *3-4 (C.D.
 26    Cal. Sept. 28, 2018); and Babb v. California Teachers Association, 2018 WL
 27    7501267 at *1-2 (C.D. Cal. Dec. 7, 2018).
 28
                                                      1
                   MPA ISO MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS,
                                     Case No. 2:19-cv-04095-JLS-DFM
Case 2:19-cv-04095-JLS-DFM Document 52-1 Filed 07/08/19 Page 3 of 5 Page ID #:531




   1            The Union and State Controller immediately complied with Janus, and the
   2   collection of fair-share fees for bargaining unit workers permanently ceased more
   3   than a year ago and months before this suit was filed. See Harris Decl. ¶¶6-11;
   4   Complaint ¶¶22, 25. “[T]he challenged conduct of collecting agency fees cannot be
   5   reasonably expected to recur” given the Supreme Court’s ruling in Janus that they
   6   are unconstitutional and the Union’s and State Controller’s immediate and
   7   unequivocal compliance with Janus. Yohn, 2018 WL 5264076 at *4; see also
   8   Lamberty v. Conn. State Police Union, 2018 WL 5115559 at *6-9 (D. Conn. Oct.
   9   19, 2018); Danielson v. Inslee, 345 F. Supp. 3d 1336, 1339-40 (W.D. Wash. 2018).
 10    Accordingly, plaintiff’s claim for declaratory relief does not present a live
 11    controversy, and this Court and “every other district court to consider this issue has
 12    found [indistinguishable] claims for prospective relief moot after Janus.” Babb,
 13    2019 WL 2022222 at *4 (citing Cook v. Brown, 364 F.Supp.3d 1184, 1188 (D. Or.
 14    2019); Carey v. Inslee, 364 F.Supp.3d 1220, 1225–27 (W.D. Wash. 2019);
 15    Danielson, 345 F.Supp.3d at 1339–40); see also Lamberty, 2018 WL 5115559 at
 16    *6-9.
 17             B.    Plaintiff’s claim for retrospective monetary relief under 42 U.S.C.
 18    §1983 should also be dismissed as meritless for the same reasons this Court
 19    articulated in Babb, 2019 WL 2022222 at *5-9.
 20             Plaintiff’s complaint acknowledges that fair-share fees were authorized by
 21    California Government Code §3583.5. Complaint, ¶¶21-23. Prior to Janus, that
 22    statute was constitutional under then-controlling United States Supreme Court
 23    precedent.1 See Babb, 2019 WL 2022222 at *6 (noting that, prior to Janus, CTA
 24
 25
       1
 26        Abood v. Detroit Bd. of Educ., 431 U.S. 209, 232 (1977); Locke v. Karass, 555 U.S.
           207, 213-14 (2009); Lehnert v. Ferris Faculty Ass’n, 500 U.S. 507, 519 (1991);
 27
           Chicago Teachers Union, Local No. 1 v. Hudson, 475 U.S. 292, 301-02 (1986);
 28        Ellis v. Railway Clerks, 466 U.S. 435, 455-57 (1984); see also Keller v. State Bar of
           Cal., 496 U.S. 1, 9-17 (1990); Bd. of Regents
                                                    2    of Univ. of Wis. System v. Southworth,
                     MPA ISO MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS,
                                       Case No. 2:19-cv-04095-JLS-DFM
Case 2:19-cv-04095-JLS-DFM Document 52-1 Filed 07/08/19 Page 4 of 5 Page ID #:532




   1   was “merely following the 40-year-precedent of Abood” in requiring the payment of
   2   fair-share fees (quoting Yohn, 2018 WL 5264076 at *4)).
   3         Private parties that act in good-faith reliance on presumptively valid state laws
   4   are not retrospectively liable under §1983. As this Court recognized in Babb, “every
   5   district court to consider whether unions that collected agency fees prior to Janus
   6   have a good-faith defense to § 1983 liability [has] answered in the affirmative.”
   7   Babb, 2019 WL 2022222 at *5 (citing Danielson v. AFSCME Council 28, 340
   8   F.Supp.3d 1083, 1084-87 (W.D. Wash. 2018); Cook, 364 F.Supp.3d at 1190–94;
   9   Carey, 364 F.Supp.3d at 1227-1233; Crockett v. NEA-Alaska, 2019 WL 1212082,
 10    *3-6 (D. Alaska March 14, 2019); Janus v. AFSCME, Council 31, 2019 WL
 11    1239780, *1-3 (N.D. Ill. March 18, 2019); Hough v. SEIU Local 521, 2019 WL
 12    1785414 (N.D. Cal. Apr. 16, 2019); Lee v. Ohio Educ. Ass’n, 2019 WL 1323622, *2-
 13    3 (N.D. Ohio Mar. 25, 2019)); see also Wholean v. CSEA SEIU Local 2001, 2019
 14    WL 1873021 (D. Conn. April 26, 2019) (same); Akers v. Maryland State Educ.
 15    Ass’n, 2019 WL 1745980 (D. Md. April 18, 2019) (same); Mooney v. Ill. Educ.
 16    Ass’n, 2019 WL 1575186 (C.D. Ill. Apr. 11, 2019) (same); Hernandez v. AFSCME
 17    Cal., 2019 WL 2546195 (E.D. Cal. June 20, 2019) (same).
 18                                       CONCLUSION
 19           Plaintiff’s complaint should be dismissed.
 20
 21
 22
 23
 24
 25
 26
 27
        529 U.S. 217, 230-32 (2000); Glickman v. Wileman Brothers & Elliott, Inc., 521
 28     U.S. 457, 471-73 (1997).
                                                      3
                   MPA ISO MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS,
                                     Case No. 2:19-cv-04095-JLS-DFM
Case 2:19-cv-04095-JLS-DFM Document 52-1 Filed 07/08/19 Page 5 of 5 Page ID #:533




   1
   2     Dated: July 8, 2019              Respectfully submitted,
   3                                      ALTSHULER BERZON LLP
                                          Scott A. Kronland
   4                                      P. Casey Pitts
   5                                      Megan Wachspress

   6                                      By:     /s/ Scott A. Kronland
                                                Scott A. Kronland
   7
   8                                      Attorneys for Defendant
                                          California Faculty Association
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                    4
                 MPA ISO MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS,
                                   Case No. 2:19-cv-04095-JLS-DFM
